Detailed Action
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
Information Disclosure Statement
The information disclosure statement filed 8/7/20 fails to comply with 37 CFR 1.98(a)(2), which requires a legible copy of each cited foreign patent document; each non-patent literature publication or that portion which caused it to be listed; and all other information or that portion which caused it to be listed.  It has been placed in the application file, but the information referred to therein has not been considered.
Japanese Translation of PCT International Application Publication No. 2012-527100 was not furnished in either the instant application or in parent application no. 15/773,130.
Election/Restrictions
Claims 3-7 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected species, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 7/7/21.
Drawings
The drawings are objected to because in fig. 3, reference numeral “14” should be “24”.  Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.
Claim Objections
Claims 1 and 2 are objected to because of the following informalities:  
a.	Claim 1, line 10, “the leakage receiving portions” lacks antecedent basis and is understood as “the leakage receiving portion and the additional leakage receiving portion”; and
b.	Claim 2, line 2, “the installation surface” lacks antecedent basis.
Appropriate correction is required.
Claim Rejections - 35 USC § 102 / § 103
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

Claims 1-2 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Oktay (US 3,406,244).
With respect to Claim 1, Oktay teaches a cooling system configured to directly cool an electronic device (fig. 2, 79) immersed in a coolant (75), the cooling system comprising: a cooling tank (73) containing the coolant; a leakage receiving portion disposed between the cooling tank and a floor surface (fig. 2, top of 85) so as to receive the coolant leaked from the cooling tank; an additional leakage receiving portion (99) disposed to receive the coolant overflown from the leakage receiving portion which stores the leaked coolant by a volume (volume inside of 99) in excess of a predetermined volume (fig. 2, volume of 93 and col. 3, ll. 55-56); and a passage(fig. 2, passage between 85 and 99) that connects the leakage receiving portions for passing the overflown coolant by the volume in excess of the predetermined volume.  

Alternately, Oktay fails to specifically disclose an installation surface.  Official Notice is taken that an installation surface is well-known in the art.  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the system of Oktay with a well-known installation surface for the purpose of providing a surface to support the system of Oktay.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.US 11,023,021, 2018/0356866 and 2018/0363994 are related publications.  CN 108882651 discloses a cooling tank with an overflow portion and an overflow collection region. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ROBERT J HOFFBERG whose telephone number is (571) 272-2761.  The examiner can normally be reached on Mon - Fri 9 AM - 5 PM.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jayprakash Gandhi can be reached on (571) 272-3740.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).




RJH  7/26/2021

/ROBERT J HOFFBERG/
Primary Examiner, Art Unit 2835